Citation Nr: 0301631	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

(The issue of entitlement to service connection for 
hepatitis will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department 
of Veterans affairs (VA) Regional Office in Houston, 
Texas.  The Board remanded this case to the RO in January 
2001 and July 2001 for additional development.  The case 
has been returned to the Board for appellate review.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)), the 
Board is undertaking additional development on the issue 
of entitlement to service connection for hepatitis.  When 
the Board completes the required development, it will 
notify the veteran as required by Rule of Practice 903.  
67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision regarding the issue of an increased 
evaluation for PTSD has been obtained by the originating 
agency.  

2.  The veteran's PTSD is productive of nervousness, 
depression, insomnia, intrusive thoughts, flashbacks, 
nightmares and problems with crowds and panic attacks 
lasting several minutes; a Global Assessment Functioning 
(GAF) Score of 55 has been assigned.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.10, 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the September 1998 and May 1999 rating 
decisions, the July 1999 and August 1999 statements of the 
case, the March 2002 supplemental statement of the case, 
and the July 2001 Board remand.  He was specifically told 
that there was no evidence showing that his service-
connected PTSD is of sufficient severity to warrant a 
higher evaluation.   The RO also notified him by letter 
dated September 2001, that he needed to submit evidence in 
support of his claim, such as records from doctors who 
treated him for his PTSD.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  In 
the July 2001 Board remand and the September 2001 letter, 
the RO asked him to specify where he had received 
treatment and solicited releases to obtain his private 
records.  The RO also informed him that it would request 
these records.  

In addition, VA afforded the veteran the opportunity to 
provide testimony at a video conference hearing scheduled 
for May 2001.  However, the record reflects that the 
veteran failed to report for that hearing.  In a June 2001 
statement, the veteran explained that he could not attend 
the hearing as he was incarcerated.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's available 
medical records from VA and non-VA sources.  In 
particular, the RO obtained the veteran's VA medical 
records from the Houston, Texas VA medical facilities and 
treatment records compiled during his period of 
incarceration.  

The requirements of the VCAA have been met by the RO to 
the extent possible, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

Service-connected disabilities are rated in accordance 
with a schedule of ratings which are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  In considering the severity of a 
disability it is essential to trace the medical history of 
the disability.  38 C.F.R. §§ 4.1, 4.2.  Service 
connection was established for PTSD in a January 1995 
rating decision.  An evaluation of 30 percent was 
assigned.  

The General Rating Formula for Mental Disorders provides a 
30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships. 

The veteran contends that his PTSD is of such a severity 
as to warrant a higher evaluation.  He argues that the 
medical evidence will show that his psychiatric condition 
has worsened.  

Reports from the Texas Department of Criminal Justice 
(TDCJ) from February 1998 show the veteran underwent 
treatment for PTSD, depression and anxiety.  In April 
1998, he reported having flashbacks about Vietnam.  
Records compiled from July 2000 show that the veteran was 
well oriented, polite and cooperative.  His mood was 
euthymic and his affect was appropriate.  His speech was 
clear and spontaneous.  Thought processes were coherent, 
logical and organized.  The veteran was observed to be 
alert and to have a memory that was intact.  Insight and 
judgment appeared to be good.  Similar findings were 
recorded in the reports of treatment compiled through 
November 2001, except in October 2000.  At that time, the 
veteran was noted to have a depressed mood, anxiety and 
flashbacks about Vietnam.  His insight was noted to be 
limited at that time.  In November 2001, the veteran 
reported having trouble with sleeping.  His mood and 
affect were described as euthymic, and his insight was 
good.

On behalf of his claim, the veteran submitted statements, 
dated in 2001, from fellow inmates who were acquainted 
with the veteran for as many as 7 or 8 years.  The writers 
of these statements indicate awareness of the veteran's 
psychiatric condition and his need for continued mental 
health treatment.  Several writers noted that they had 
been awakened by the veteran in the nighttime, and 
observed him lying on the floor with his head covered.  At 
those times, he was noted to be sweaty, fearful and 
shaking.  The veteran was noted to have sleeplessness, 
nightmares, flashbacks, depression, crying spells and some 
degree of social withdrawal during times of depression.  
The veteran was also noted to have some anxiety in crowds.  

The veteran underwent a VA examination in January 2002.  
At that time, it was noted that his claims folder had been 
reviewed by the examiner.  The veteran presented 
complaints of depression, flashbacks, nightmares and 
insomnia.  He reported having problems in large crowds due 
to nervousness.  He indicated that he avoided watching the 
television in light of the events in Afghanistan.  He 
indicated that his depressive symptoms were connected with 
his unwelcome memories about Vietnam.  He reported that 
typically, his sleep was disturbed 2 to 3 nights in a row.  
He stated that he had nightmares about Vietnam about 1 or 
2 times a year.  In addition, he reported having panic 
attacks that lasted several minutes.  He endorsed having 
sweaty palms and racing heart and indicated feelings of 
anger and wanting to lash out.  He reported that he coped 
best by keeping it to himself.  He denied impulsivity or 
explosiveness, but stated that he did lash out verbally at 
people.  

On mental status evaluation, the veteran was cooperative, 
calm and without agitation.  During the interview, his 
speech was fluent and at a normal rate and rhythm.  His 
affect was euthymic and stable and constant throughout the 
interview despite the content.  Thoughts were clear and 
coherent.  There was no evidence of delusions, 
hallucinations or suicidal or homicidal ideation.  
Associations were clear and coherent.  He was also well 
oriented to person, place and time.  His attention and 
concentration were normal.  Slight impairment of recall 
was noted.  Judgment was intact.  The recorded diagnosis 
was PTSD and the veteran was afforded a GAF score of 55.  

A GAF score of 51 to 60 is equivalent to moderate symptoms 
(e.g., a flat affect, circumstantial speech, occasional 
panic attacks or moderate difficulty in social, 
occupational or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See American 
Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

The available clinical evidence does not show that the 
veteran has demonstrated the severity of disruption of 
affect, speech, comprehension, memory, mood, judgment, 
abstract thinking or motivation that would support a 
higher evaluation under the rating criteria.  In view of 
the foregoing, the preponderance of the evidence is 
against a rating in excess of 30 percent.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United 
States Court of Appeals for Veterans Claims (Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to 
identify all potential theories of entitlement to a 
benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its 
own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance 
prejudicial to the veteran, as the question of an 
extraschedular rating is a component of the appellant's 
claim and the appellant 

had full opportunity to present the increased-rating claim 
before the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional 
cases is a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  Id.

The Board finds that the schedular evaluations in this 
case are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran 
has not required recent hospitalization and his outpatient 
treatment is not shown to unduly disrupt his daily 
activities.  The veteran has reported that his PTSD is 
productive of recurrent thoughts of his traumatic 
experiences, poor sleep and flashbacks.  The January 2002 
VA examination report shows that he had been receiving 
monthly psychiatric case management since 1998.  In 
addition, he indicated that he had been taking courses and 
obtained his AA degree in May 2001.  He did report that he 
dropped out of classes that had large attendance due to 
his discomfort in crowds.  However, the clinical evidence 
does not show that the veteran's disability is productive 
of marked interference with his ability to work.  The 
veteran is advised that the schedular evaluation of 30 
percent contemplates the level of impairment revealed by 
the available clinical records.  In view of the foregoing, 
there is no basis for considering a higher rating on 
extraschedular grounds.  



ORDER

Entitlement to an increased rating for PTSD is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

